        Case 19-46230         Doc 11     Filed 11/18/19 Entered 11/18/19 06:00:06                 Cases filed
                                          on/after 12/1/10 Pg 1 of 1

                                   UNITED STATES BANKRUPTCY COURT
                                         Eastern District of Missouri
                                      Thomas F. Eagleton U.S. Courthouse
                                     111 South Tenth Street, Fourth Floor
                                             St. Louis, MO 63102
In re: Debtor(s):
       Michael Christopher Dean − See below for             Case No.: 19−46230 −A705
       reported alias information. xxx−xx−7425
       Meredith Leigh Miller Dean − See below for
       reported alias information.
       xxx−xx−5808
                                                            CHAPTER 7




                    Notice of Requirement to File Financial Management Course Certificate



To be eligible to receive a discharge under Chapter 7 (11 U.S.C. § 727(a)(11)) or under Chapter 13 (11 U.S.C. §
1328(g)), the Debtor must complete an instructional course concerning personal financial management as described
in 11 U.S.C. § 111.

The Debtor(s) and/or Debtor(s)' attorney is/are hereby notified that pursuant to Federal Rule of Bankruptcy Procedure
1007 the Debtor(s) must file a Financial Management Course Certificate (Official Form 423) unless an approved
provider of an instructional course concerning personal financial management has notified the Court that the
Debtor(s) has/have completed the course after filing the petition. This certificate must be filed within 60 days after
the first date set for the meeting of creditors in a Chapter 7 case, and no later than the last payment made by the
debtor under a plan in a Chapter 13 case. If the course provider has not notified the Court of course completion, the
Debtor(s) must file the certificate by the time the case is eligible for discharge, or the case will be closed without a
discharge. If the debtor(s) subsequently file(s) a Motion to Reopen the Case to file the Financial Management Course
Certificate, the debtor(s) must pay the full reopening fee due for filing the motion.

The Court will not notify debtors whether course providers have filed the certificate of course completion. Debtors
must monitor this status themselves.

                                                                                                   FOR THE COURT:

                                                                                                    /s/Dana C. McWay
                                                                                                        Clerk of Court
Dated: 11/18/19

Reported Alias Information:
Michael Christopher Dean − The Plastic Merchant

Meredith Leigh Miller Dean −
Rev 07/16 rfncrt60
